Fowler, J.
This is a companion case to that of Louis Terrien, administrator of the estate of Clarence Terrien, deceased, v. Mrs. Oscar Roenitz et al., which was argued and submitted herewith {ante, p. 263, 252 N. W. 689). The opinion in that case is filed herewith and is referred to for statement of the facts involved. This case was tried to another jury after the other trial. This jury found Mrs. Roenitz guilty of negligence as she was found in the other case. They found the deceased driver not negligent as to driving on the proper side of the road, but found negligence and proximate causation as to speed, lights, control, and spqed in traversing a curve. There was no evidence of contributory negligence. Judgments went against both defend*269ants for the damages assessed by the jury to each plaintiff. The evidence upon the two trials was substantially alike. The only error assigned is that the findings as to the deceased driver’s negligence are not supported by the evidence.
The appellants herein seem to be of opinion that if the findings of the other jury as to the negligence of the deceased driver were correct, those of the jury herein were incorrect, and that from this it follows that if the findings in the other case were supported by the evidence those herein are not. The premise is correct, but the conclusion does not follow. Questions are for the jury to decide when different conclusions may reasonably be drawn from the evidence. Counsel for Mrs. Roenitz in the other case contended as strenuously that the findings in the other case were not sufficiently supported as appellants’ counsel herein contend that contrary findings herein are not sufficiently supported, and with as much reason. Had the court, as appellant requested, followed the approved practice of trying the two cases together, of which practice the diverse results of these two trials afford ample justification, the inconsistency between the judgments would have been avoided, but the matter rested in the discretion of the court and we cannot say that there was an abuse of discretion. Further discussion of the case seems unnecessary.
By the Court. — The judgments of the circuit court are affirmed.